Citation Nr: 1639889	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, from November 16, 2009 to February 13, 2012.

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss, on and after February 13, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from September 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the recent July 2012 rating decision, the RO granted an increased initial rating of 10 percent for bilateral hearing loss, on and after February 13, 2012.  The rating for bilateral hearing loss prior to February 13, 2012 remains at 0 percent.  Thus, the initial rating issue for bilateral hearing loss has been staged by the RO.  Presumably, the Veteran continues to disagree with both the 0 and 10 percent ratings assigned.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In August 2015, the Board remanded the appeal for further development.  After completion of this development by the RO, the case has since been returned to the Board for appellate review.    

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  From November 16, 2009 to February 13, 2012, at worst, the Veteran has Level II hearing loss in the right ear and Level IV hearing loss in the left ear.

2.  On or after February 13, 2012, at worst, with consideration of the exceptional pattern of hearing loss in both ears, the Veteran has Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  From November 16, 2009 to February 13, 2012, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2015).

2.  On or after February 13, 2012, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify for the initial rating claim for bilateral hearing loss was satisfied by letters dated in February 2010 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In any event, the increased rating issue for bilateral hearing loss arises from disagreement with the initial 0 percent and 10 percent evaluations following the grant of service connection for bilateral hearing loss in a July 2010 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the initial rating issue for bilateral hearing loss, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the bilateral hearing loss claim being decided herein.  

The Veteran was afforded VA audiology examinations rating the severity of his service-connected bilateral hearing loss in July 2010, February 2012, October 2012, and December 2015.  There is no need for a more contemporaneous VA audiology examination as the evidence does not indicates that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  Neither medical evidence of record, nor the Veteran's lay statements reveal additional worsening above the 0 and 10 percent ratings assigned here.  The Board finds the VA audiology examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA examination to rate the severity of his bilateral hearing loss disability is not warranted.  

Moreover, the Board specifically finds that the July 2010, February 2012, October 2012, and December 2015 VA audiology examinations are adequate, because the VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the July 2010, February 2012, and December 2015 VA audiology examiners addressed the functional impact of the Veteran's hearing loss; moreover, the Veteran has not asserted or demonstrated prejudice caused by any deficiency in the examination as to discussing functional loss.  See Martinak, 21 Vet. App. 447. 

With regard to the previous August 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ secured additional VA treatment records and afforded the Veteran a more recent December 2015 VA audiology examination to rate the current extent and severity of his service-connected bilateral hearing loss disability.  As such, the AOJ has substantially complied with the Board's instructions.  

Moreover, for the bilateral hearing loss issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss issue on appeal.  
 
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is November 16, 2009, the date the informal claim for service connection for bilateral hearing loss was filed by the Veteran.  The RO has already staged the ratings for the Veteran's bilateral hearing loss.  

The Veteran's bilateral hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

From November 16, 2009 to February 13, 2012, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent disabling).  On and after February 13, 2012, the Veteran's bilateral hearing loss is rated as 10 percent disabling.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.      38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

      A.  Bilateral Hearing Loss at 0 Percent 

From November 16, 2009 to February 13, 2012, the Veteran's bilateral hearing loss is rated as noncompensable (0 percent disabling).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to ratings higher than 0 percent and 10 percent throughout the entire appeal period.  He wears hearing aids to assist with his hearing.  He reports hearing difficulty in occupational and daily activities.  He indicates his TV must be at a higher volume in order to hear it.  He says he cannot understand speech or conversation when in a crowd.  He has described difficulty discerning speech, especially in the presence of noise.  He says he often does not understand other people.  He adds he has difficulty undertaking speech discrimination score testing, because he was not able to understand what was being said and he was not able to repeat what was being said.  He also has a difficult time using a cell phone to communicate.  See January 2011 VA Form 9; February 2012 and December 2015 VA audiology examinations; August 2012 Veteran's statement; November 2012 VA audiology medical device note.  

From November 16, 2009 to February 13, 2012, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  

The following evidence of record does not support a higher compensable rating for this time period:

A January 2010 VA audiology consult found that pure tone thresholds the Veteran provided demonstrated unreliable results during the pure tone threshold assessment.  The Veteran's initial response levels were inconsistent with his speech reception threshold levels with a 35 to 40 percent discrepancy between his pure tone average and his speech reception thresholds.  His consistency did not improve despite reinstruction and retesting three times.  The Veteran's speech recognition testing presentation level was lower than his behavior response levels to pure tones, which also demonstrated the Veteran did not provide reliable results during pure tone testing.  Thus, the Board finds this VA consult is entitled to limited probative value and is not adequate for compensation and pension rating purposes, and does not provide evidence in support of a higher compensable rating.  

A March 2010 VA audiology assessment noted the Veteran has a significant communication disorder due to a hearing loss and would benefit from amplification and audiologic management.  Hearing aids were recommended.  He was assessed with "a mild to moderate/severe bilateral sensorineural hearing loss." Speech discrimination was essentially normal for the right ear, but moderate or depressed for the left ear.  However, the consult noted that "[r]esults obtained on this examination are not adequate for compensation and pension rating purposes."   

In this regard, 38 C.F.R. § 4.85(a) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the VA regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list.  Thus, VA hearing aid tests found within VA outpatient treatment records cannot be used to support an increased rating because these tests are conducted differently than C&P tests and not in accordance with the regulations.  Simply put, VA hearing aid evaluations are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his/her particular audiometric demands.  As such, the March 2010 VA audiology assessment is entitled to limited probative value, and does not provide evidence in support of a higher compensable rating.  (A latter February 2015 VA audiology medical device note is also not adequate for the same reason).  

A May 2010 VA audiology medical device note reported the Veteran now wears hearing aids.  

In July 2010, in connection with his initial service connection claim for hearing loss, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
50
40
65
55
LEFT
50
40
60
65

The pure tone threshold average was 53 decibels in the right ear and 54 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 80 percent in the left ear.    

These audiometric findings equate to Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable (0 percent) evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

An October 2010 Miracle Ear private audiogram clearly showed that speech discrimination testing was not performed by way of the Maryland CNC test.  On this issue, again pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  As such, this private audiogram is not adequate for rating purposes, and does not  provide evidence in support of a higher compensable rating.

Consequently, from November 16, 2009 to February 13, 2012, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

      B.  Bilateral Hearing Loss at 10 Percent 

On and after February 13, 2012, the Veteran's bilateral hearing loss is rated as 10 percent disabling.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

This 10 percent rating was based on the findings of a February 2012 VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
55
50
60
60
LEFT
50
45
60
60

The pure tone threshold average was 56 decibels in the right ear and 54 decibels in the left ear.  

As to use of the Maryland CNC controlled speech discrimination test at the February 2012 VA audiology examination, the VA examiner assessed that "[t]he use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  The VA examiner specified for this Veteran that speech scores should not be used due to lack of response and no increase or decrease with significant change in volume.  This was not consistent with puretones nor previous testing, although puretone testing was itself consistent.  

In this regard, under 38 C.F.R. § 4.85(c), Table VIa will also be utilized when a VA audiology examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or as indicated by the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  Table VIa determines hearing impairment based only on the puretone threshold average.  Id.  As such, the Veteran's hearing loss at the February 2012 VA audiology examination should be rated based on puretone results only.  

As noted above, the pure tone threshold average was 56 decibels in the right ear and 54 decibels in the left ear at the February 2012 VA audiology examination.  These audiometric findings equate to Level IV hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85, on and after February 13, 2012.  

In October 2012, the Veteran was afforded another VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
60
50
55
60
LEFT
55
50
65
65

The pure tone threshold average was 56 decibels in the right ear and 59 decibels in the left ear.  

As to use of the Maryland CNC controlled speech discrimination test at the October 2012 VA audiology examination, the VA examiner once again assessed that "[t]he use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."

Once again utilizing Table VIa to determine hearing impairment based only on the puretone threshold average, these audiometric findings equate to Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In December 2015, the Veteran was afforded another VA audiology examination. At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
55
55
55
60
LEFT
55
55
60
65

The pure tone threshold average was 56 decibels in the right ear and 59 decibels in the left ear.  

As to use of the Maryland CNC controlled speech discrimination test at the December 2015 VA audiology examination, the VA examiner once again assessed that "[t]he use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  The December 2015 VA examiner further explained that the Veteran was reluctant to guess on the Maryland CNC test as instructed, resulting in unusually low scores that were not representative of his communication ability. 

However, the Board observes that at the December 2015 VA audiology examination, the puretone threshold at each of the four specified frequencies for both ears is 55 decibels or more.  Therefore, there is an exceptional pattern of hearing impairment.  VA regulations provides that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.   38 C.F.R. § 4.86(a).  

The pure tone threshold average was 56 decibels in the right ear and 59 decibels in the left ear at the December 2015 VA audiology examination.  Table VI cannot apply because the Maryland CNC controlled speech discrimination test was not assessed, as explained above.  However, as to Table VIa for an exceptional pattern of hearing impairment, these audiometric findings equate to Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 10 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. §§ 4.85, 4.86.  

Consequently, on and after February 13, 2012,  the evidence does not support an initial disability rating in excess of 10 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a rating higher than 10 percent when considering the service-connected hearing loss in both ears.  

      C.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In any event, there is also no evidence of "marked" interference with employment or frequent periods of hospitalization from the bilateral hearing loss disability on appeal.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  Although the Veteran has difficulty hearing conversation in the presence of background noise, he reported he is retired and previously worked 27 to 28 years at a telephone company.   There is no indication he has attempted further employment.  See January 2010 VA audiology consult; November 2014 VA nursing intake and output note; December 2015 VA audiology examination.    

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral hearing loss disability adjudicated above, the Veteran is service-connected for tinnitus.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Moreover, the February 2012 and December 2015 VA audiology examiners stated that the Veteran's tinnitus does not impact his ability to work or his daily life.  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial compensable disability rating for bilateral hearing loss, from November 16, 2009 to February 13, 2012, is denied.  

An initial disability rating greater than 10 percent for bilateral hearing loss, on and after February 13, 2012, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


